991 So. 2d 1007 (2008)
Helder MORALES-GONZALEZ, Appellant,
v.
STATE of Florida, Appellee.
No. 2D08-624.
District Court of Appeal of Florida, Second District.
October 8, 2008.
*1008 PER CURIAM.
Having granted appellant's petition for belated appeal of Manatee Circuit Court Case Nos. 2005-CF-1741 and 2005-CF-2289, we affirm the trial court's order denying relief in those cases pursuant to appellant's motion under Florida Rule of Criminal Procedure 3.800(a).
Affirmed.
CASANUEVA, VILLANTI, and KHOUZAM, JJ., Concur.